Title: To John Adams from Benjamin Rush, 17 February 1812
From: Rush, Benjamin
To: Adams, John



Dear Sir/
Philadelphia Feb: 17th. 1812

I began a long & confidential letter to you two weeks ago upon the Subject of one of your late  letters, but an unusual pressure of business has prevented my finishing it. Judge of my the nature & extent of my engagements, when I add, that after lecturing twice, and visiting my normal number of patients this day, and entertaining some of my pupils at tea, I have since written six Answers to letters for medical advice, and to persons who have applied to me for recommendations for Appointments in the new army.—
Mr: Norton called upon us on his way to Washington. We Consigned him to the good office of our son Richard.
I rejoice in the correspondence which has taken place between you and your Old friend Mr Jefferson. I consider you and him, as the North and South poles of the American Revolution.—Some talked, some wrote—and some fought to promote & establish it, but you, and Mr Jefferson thought for us all. I never take a retrospect of the years 1775 and 1776 without associating your opinions, and Speeches, and Conversations with all the great political, moral and intellectual Atchievements of the Congresses of those memorable years.
I admire, as do all my family, the Wonderful Vivacity, and imagery of your last letters. Some men’s minds wear well, but yours dont appear to wear at all. O! king live for ever! said the Eastern natives to their Monarchs!—Oh Live—live—my venerable friend  (to use a less extravagant Spanish salutation) a thousand years) to make your family and friends around you happy, and to instruct and delight with your letters
Yours truly and / Affectionately
Benj Rush
PS: Expect the letter begun two weeks, ago, shortly.

